DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 41, 48-49, 51-61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant discloses a finger ring having two portions secured together as shown in either figures 6 and 7, or in figures 11-19.  Applicant’s claims 41, 57, 61, claim only ONE of these two portions; these claims include ONLY the interior portion having the conduits with slots.  Applicant’s claim 55 includes both of these “portions”, however, the broadest reasonable interpretation of claim 55 includes that these “portions” are the inner and outer surfaces of the ring.  
Applicant and examiner agree that the prior arts of Kaplan and Hwang teach a softer inner portion and a metallic outer layer.  Examiner has asserted that the softer inner portion is the scope of the entire ring of claims 41, 57, and 61.   Applicant’s argues in the conference request of 9/19/2022 that the prior art’s “entire ring” ALSO includes an outer layer, which is not taught or suggested to be “flexible and stretchable”.  This argument was persuasive in the conference.  Examiner notes that having two materials layered on top of each other using “flexible and stretchable” material of silicone rubber is known in 2017/0027289 Braun.  
The prior art of D780614 Kaplan discloses an “entire ring” made out of only one portion of material.  Therefore, modifying that one portion of Kaplan to be made out of another material known in finger rings, such as that “silicone rubber” material of Braun, the “entire ring” of Kaplan is considered “flexible and stretchable”.  In claim 55, the broadest reasonable interpretation of “portions” is considered the inner and outer surfaces of the ring.  
Examiner has attempted to make an examiners amendment to claim 55 for allowance, however applicant turned down the opportunity.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41, 48-49, 51-61 are rejected under 35 U.S.C. 103 as being unpatentable over D780614 Kaplan in view of WO 2010/0148347 Lisi.
Kaplan discloses a ring, comprising: 
a ring portion (Kaplan is a unitary piece of material, shown in figure 4) having an inner circumferential surface (with the conduits, shown in figure 4); and 
a plurality of slots (annotated) defined in the inner circumferential surface (surface that abuts the skin of the wearer), each of said slots being in fluid communication with at least one other of said slots (by connecting to each other with the conduit as shown) to form at least one conduit (annotated) extending from a first side of the ring portion to a second side of the ring portion, 
wherein: the ring portion is formed of a material, but does not disclose the material; 

    PNG
    media_image1.png
    451
    397
    media_image1.png
    Greyscale
the at least one conduit (annotated) is not entirely perpendicular to a circumference of the inner circumferential surface (conduits are not perpendicular to the edge of the ring) of the ring portion; 
and the entire ring is the same material (see cross section in figure 4).
Kaplan does not disclose the material of the ring portion.  The ring being “flexible” and “entire ring is flexible and stretchable” depends on the material of the ring portion claimed. 
Lisi discloses in [0021] “To prevent such slippage and/or to provide desired elastomeric properties, a tubular member 102 can be made of silicone, silicone rubber, nitrile butadiene rubber, neoprene, or any other known and/or convenient material having a high coefficient of friction with respect to human skin and/or having desired elastomeric properties.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date to make the ring of Kaplan, which does not disclose a particular material, with the material of Lisi, in order to provide the ring of Kaplan with the “high coefficient of friction with respect to human skin” which is desirable to keep jewelry on the body in finger rings.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  Examiner notes that several other cited references, such as Kohl and Hatala, disclose that rubber/plastic materials are well known alternatives to metals in the art of finger rings.  

Regarding claim 48, Kaplan as modified discloses the ring of claim 41, wherein: the plurality of slots (ends of the conduits) includes at least one slot extending laterally across at least a portion of the inner circumferential surface from the first or second side (as shown in figure 4 above), and at least one inner slot extending along a portion of the inner circumferential surface (across the whole inner circumferential surface); and the at least one slot extending laterally across at least a portion of the inner circumferential surface from the first or second side and the at least one inner slot interconnect to form the at least one conduit (extending at least partially along the circumference of the ring, shown in figure 4).

Regarding claim 49, Kaplan as modified discloses the ring of claim 41, wherein at least a portion of the plurality of slots are formed at uniformly spaced locations along the inner circumferential surface of the flexible ring portion (the pattern formed by the conduits in Kaplan is “uniform”).

Regarding claim 51, Kaplan as modified discloses the ring of claim 41, wherein at least one slot of the plurality of slots extends laterally across the inner circumferential surface a distance less than a width of the flexible ring portion.  Since examiner contends that the conduit of Kaplan is made of three pieces, one edge slot, a central slot, and a second edge slot, examiner contends that each “slot” extends laterally less than a full width of the ring of Kaplan.  

Regarding claim 52, Kaplan as modified discloses the ring of claim 41, wherein at least one slot of the plurality of slots extends along a portion of the inner circumferential surface of the flexible ring portion to interconnect lateral slots of the plurality of slots.

Regarding claim 53, Kaplan as modified discloses the ring of claim 41, wherein the flexible ring portion (single piece of material in claim 41) comprises a flexible outer ring portion (considered the exterior or visible side of the ring) and a flexible inner ring portion (the inner side that abuts the skin of the wearer) secured to the flexible outer ring portion (secured because they are integral).

Regarding claim 54, Kaplan as modified discloses the ring of claim 41, wherein the flexible ring portion (single piece of material of claim 41) is sized to be worn by a user on a finger or a toe (title).

Regarding claim 55, Kaplan discloses a ring (title), comprising: 
an outer ring portion (exterior surface); an inner ring portion (inner surface abutting the finger of the wearer) secured to the flexible outer ring portion (secured in that they are integral), the inner ring portion (inner surface) having an inner circumferential surface; and 
a plurality of slots (annotated above) defined [in] the inner circumferential surface, said plurality including lateral slots connected to inner slots (as shown and discussed above), the connected lateral and inner slots forming at least one fluid conduit (annotated above) extending from a first side to a second side of the ring (left to right side of figure 4), 
wherein: the outer ring portion and the inner ring portion are each formed of at least one material (they are integral, see figure 4); and 
the ring is of one material.
Kaplan does not disclose the material of the ring portion.  The ring being “flexible” and “entire ring is flexible and stretchable” depends on the material of the ring portion claimed. 
Lisi discloses in [0021] “To prevent such slippage and/or to provide desired elastomeric properties, a tubular member 102 can be made of silicone, silicone rubber, nitrile butadiene rubber, neoprene, or any other known and/or convenient material having a high coefficient of friction with respect to human skin and/or having desired elastomeric properties.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date to make the ring of Kaplan, which does not disclose a particular material, with the material of Lisi, in order to provide the ring of Kaplan with the “high coefficient of friction with respect to human skin” which is desirable to keep jewelry on the body in finger rings.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  Examiner notes that several other cited references, such as Kohl and Hatala, disclose that rubber/plastic materials are well known alternatives to metals in the art of finger rings.  

Regarding claim 56, Kaplan as modified discloses the ring of claim 55, wherein: the at least one fluid conduit (annotated) includes a first end and a second end (at the slots); and the second end is spaced along the inner circumferential surface from the first end (across the width of the ring).

Regarding claim 57, Kaplan discloses a ring, comprising: 
a ring portion having a first side (left edge of figure 4), a second side opposite the first side (right edge of figure 4), and an inner circumferential surface extending between the first side and the second side (as shown in figure 4 with the plurality of conduits); and 
a plurality of interconnected grooves (assumed identical to “slots, as utilized above) defined in the ring portion (figure 4) along the inner circumferential surface, the first side being in fluid communication with the second side via the plurality of interconnected grooves (they are indented, figure 5), 
wherein: the ring portion is formed of a single material; and the ring is a single material.
Kaplan does not disclose the material of the ring portion.  The ring being “flexible” and “entire ring is flexible and stretchable” depends on the material of the ring portion claimed. 
Lisi discloses in [0021] “To prevent such slippage and/or to provide desired elastomeric properties, a tubular member 102 can be made of silicone, silicone rubber, nitrile butadiene rubber, neoprene, or any other known and/or convenient material having a high coefficient of friction with respect to human skin and/or having desired elastomeric properties.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date to make the ring of Kaplan, which does not disclose a particular material, with the material of Lisi, in order to provide the ring of Kaplan with the “high coefficient of friction with respect to human skin” which is desirable to keep jewelry on the body in finger rings.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  Examiner notes that several other cited references, such as Kohl and Hatala, disclose that rubber/plastic materials are well known alternatives to metals in the art of finger rings.  

Regarding claim 58, Kaplan as modified discloses the ring of claim 57, wherein a subset of grooves of the plurality of interconnected grooves run along a portion of the inner circumferential surface (as shown in figure 4) between lateral grooves of the interconnected grooves.

Regarding claim 59, Kaplan as modified discloses the ring of claim 57, wherein a subset of grooves of the plurality of interconnected grooves run laterally across a portion of the inner circumferential surface (as shown in figure 4).

Regarding claim 60, Kaplan as modified discloses the ring of claim 57, wherein the flexible ring portion (single piece of material in claim 57) comprises a flexible outer ring portion and a flexible inner ring portion (considered to be the inner and outer surfaces) secured to the flexible outer ring portion (integral with the outer ring portion).

Regarding claim 61, Kaplan discloses a ring (title), comprising: 
a ring portion (single piece of material, figure 4) having an inner circumferential surface (with the conduits, figure 4); and 
a plurality of slots defined in the inner circumferential surface, each of said slots being in fluid communication with at least one other of said slots to form at least one conduit (as shown in figure 4) extending from a first side of the flexible ring portion to a second side of the flexible ring portion (from left edge to right edge in figure 4), 
wherein: the ring portion is formed of a material; 
the at least one conduit does not extend directly laterally across the inner circumferential surface from the first side to the second side of the flexible ring portion (conduit is not linear, but is slightly “s” shaped); and 
the ring is formed of one material (see cross section of figure 4).
Kaplan does not disclose the material of the ring portion.  The ring being “flexible” and “entire ring is flexible and stretchable” depends on the material of the ring portion claimed. 
Lisi discloses in [0021] “To prevent such slippage and/or to provide desired elastomeric properties, a tubular member 102 can be made of silicone, silicone rubber, nitrile butadiene rubber, neoprene, or any other known and/or convenient material having a high coefficient of friction with respect to human skin and/or having desired elastomeric properties.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date to make the ring of Kaplan, which does not disclose a particular material, with the material of Lisi, in order to provide the ring of Kaplan with the “high coefficient of friction with respect to human skin” which is desirable to keep jewelry on the body in finger rings.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  Examiner notes that several other cited references, such as Kohl and Hatala, disclose that rubber/plastic materials are well known alternatives to metals in the art of finger rings.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Examiner notes that 6481244 Wright discloses a soft material 22 within a plastic/elastomer material 12 to be worn on the finger, and would be applicable should applicant intend to claim that the two portions are distinct.  Please also see other references Kohl, Bean, and Hatala, in the 892, for references about the “flexible and stretchable” material used in finger rings.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677